PER CURIAM.
[1, 2] The petitioner has failed to establish that Arthur Lopez had in his possession at the time in question any such paper characterized as a will as the petitioner describes. Furthermore, the petitioner, having parted with all his interest in the estate of the decedent, was not a person interested in such estate under section 2621a of the Code of Civil Procedure.
The order appealed from will therefore be reversed, with $10 costs and disbursements, and the motion to require said Lopez to produce the paper in question denied, with $10 costs.